Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 4-11 are rejected under 35 U.S.C. 102a1 as being anticipated by Oki et al. (20170341500).
	Regarding claim 1, Oki et al. discloses an insulator (24) mounted between a core capable of being connected to an engine and an external pipe configured to be connected to a vehicle body (fig 3), the insulator being provided with an internal space (88) enclosing fluid; an orifice module (56) disposed at the inside of a lower side portion of the insulator ( at or near 54) to divide the internal space into an upper chamber (90) and a lower chamber (92), the orifice module being provided with a fluid passage (at least the upper and lower portions of 94) ,  for allowing fluid to fluidically-communicate between the upper chamber and the lower chamber through the fluid passage (paragraph 90); a support member (86) disposed between an external surface of the orifice module (at least at an external surface of 62) and the lower side portion of the insulator  (at least radially inside of 24 at or near 54) to elastically 
Regarding claim 4, Oki et al. discloses wherein the orifice module (56) is provided with a central passage (at least one of 78 or 70) formed at a center portion (at least wherein the center portion has been interpreted to include at least where 78 is located) of the orifice module with respect to a radial direction of the orifice module to pass there through in a vertical direction of the orifice module (fig 3).  It is noted that the claim does not require the passage to be at or on the center axis of the module.
Regarding claim 5, Oki et al. discloses wherein the central passage (at least one of 78) includes at least one through hole formed by perforating the center portion of the orifice module (at least three passages 78 in fig 3) and the upper chamber and the lower chamber are fluidically communicated through the at least one through hole (fig 3).
Regarding claim 6 (as best understood), Oki et al. discloses wherein the fluid passage includes: a C-shaped external passage (at least 94 at or near 64) disposed at the outside of the central passage to be formed in a circumferential direction of the orifice module (fig 3); and a C-shaped internal passage (at least 94 at or near 62)  disposed between the C-shaped external passage and the central passage, the internal passage being bent at an end portion of the C-shaped external passage to be formed in the circumferential direction of the orifice module (paragraph 90 and wherein at least a portion of the 
Regarding claim 7 (as best understood), Oki et al. discloses wherein the C-shaped external passage is fluidically connected to the upper chamber through an upper hole (paragraph 90, not shown) provided on an upper surface of the orifice module (94 at or near 64), and the internal passage is in fluidic communication with the lower chamber (paragraph 90, not shown) via a lower hole provided on a lower surface of the orifice module (94 at or near 62).
Regarding claim 8, Oki et al. discloses wherein the orifice module includes: an upper plate 64) including an upper hole (paragraph 90, not shown) and at least one first through hole (at least one of 78); a lower plate (62) mounted on a bottom surface of the upper plate (fig 3) and includes a lower hole (paragraph 90, not shown) and a central passage at least one of 70) formed at a center portion of the lower plate portion (at least wherein the center portion has been interpreted to include at least where 70 is located), wherein the central passage includes at least one second through hole formed by perforating the center portion of the lower plate (fig 3, at least two holes 70), and wherein and the upper chamber and the lower chamber are fluidically communicated through the at least one first through hole and the at least one second through hole (at least paragraphs 90-91).
Regarding claim 9, Oki et al. discloses wherein the fluid passage includes: an external passage (at least 94 at or near 64); and an internal passage (at least 94 at or near 62) disposed between the external passage and the central passage (fig 3), wherein the external passage is fluidically connected to the upper chamber through the upper hole (paragraph 90, not shown) and the internal passage is fluidically connected to the lower chamber through the lower hole (paragraph 90, not shown).
Regarding claim 10 (as best understood), Oki et al. discloses wherein the external pipe (43) is integrally attached to and disposed on an external surface of the lower side portion of the insulator (fig 3 at or near 54).
.
Allowable Subject Matter
Claims 2 and 3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 10/26/2021 have been fully considered but they are not persuasive. Applicant argues that the prior art of record lacks wherein the support member is integrally formed with the external surface of the orifice module and an internal surface of the pipe member because the positioning pin 86 is separately assembled with partition member 56 and the insert section 34, Examiner respectfully disagrees.
 Applicant notes figure 2 and paragraph 35 of the present disclosure for support of the integral relationship between the support member, orifice module, and pipe member.  Paragraph 35 discloses wherein elements 2, 3, and 4 may be integrally formed and figure 2 appears to show and assembly of separate parts 2, 3, and 4. Since it appears that the present disclosure defines “integrally formed” as an assembly of parts or sections, the limitation “integrally formed” has been interpreted to be defined as connected together so as to make up a single complete piece or unit, or so as to work together as a single complete piece or unit, and so as to be incapable of being easily dismantled without destroying the integrity of the piece or unit. Paragraph 86 of Oki et al. discloses wherein positioning pin 86 locks 22 (also numbered as 34) and 56 in to position.  It has therefore been interpreted to at least show the same relationship with regards to the limitation “integrally formed” and disclosure of the present application. It appears that the arguments are more specific than the limitations set by the claims. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES K HSIAO whose telephone number is (571)272-6259. The examiner can normally be reached 9-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/J.K.H/Examiner, Art Unit 3657                                                                                                                                                                                                        
/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657